                                                                                          ~~ 1 3 2019
                                                                                          M1~~
                                                                                                    cAL?c ~~y~n~fa.



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                         case tvuMBER
                                                   Pi_.aiN~ri FF~
                             v.                                           2:19-MJ-01976-DUTY-1

  FNU LtvU "RAUL                                                       ORDER OF TEMPORARY DETENTION
  RODRIGUEZ-GODINEZ~~,                                                   PENDING HEARING PURSUANT
                                             ~FFFNvaNT~s~.                  TO BAIL REFORM ACT


   Upon motion of defendant                                                  , IT IS ORDERED that a detention hearing
is set for         Thursday, Mav 16                         , 2019           ,at 1:00     ❑a.m./ ~p.m. before the
Honorable xaren L. Stevenson                                                 , in Courtroom 580

     Pending this hearing, the defendant shall be held in custody by the United Sues Marshal or
                                                                             and produced for the hearing.
                      (Other• custodial offrcer)                                     _




Dated:         ~    ~ ~ ~~~/~                                            h
                                                                             agistrate Judge




                   ORDER OF TEMPORARI' DETENTION PENDING HEARING PI~RSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                          Page 1 of
